                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

UNITED STATES OF AMERICA                             )
                                                     )
                                                     )
v.                                                   )      Criminal No. 3:15-cr-00037-2
                                                     )      Judge Trauger
BENJAMIN EDWARD HENRY BRADLEY                        )
                                                     )

                                            ORDER

         The Sixth Circuit Court of Appeals has remanded this case for a new determination of the

proper amount of forfeiture (Docket No. 1104). The Mandate has now issued (Docket No.

1107).

         It is hereby ORDERED that the Federal Public Defender shall appoint counsel for this

defendant, and a status conference will be held on November 29, 2018 at 11:00 a.m. with

counsel for the parties. The defendant’s personal presence at this status conference is excused.

         It is so ORDERED.

         ENTER this 7th day of November 2018.




                                                     ________________________________
                                                     ALETA A. TRAUGER
                                                     U.S. District Judge




     Case 3:15-cr-00037 Document 1110 Filed 11/07/18 Page 1 of 1 PageID #: 4390
